Citation Nr: 0838731	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Entitlement to service connection for degenerative joint 
disease of both knees.

4.  Entitlement to an initial increased (compensable) 
evaluation for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1981.  He was born in 1961.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Issues #1, 2, and 3 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is and 
has been productive of no worse than mild symptoms.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed, all of which informed him of all pertinent 
requirements for supporting his claims.  With regard to issue 
#4, the Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes the recent decision of Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008) which pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims other than those based on initial review, 
as is the case herein.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria, Factual Background, and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as is the case herein, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Pes planus is rated utilizing Diagnostic Code (DC) 5276 
(flatfoot, acquired).  38 C.F.R. § 4.71a.  Under DC 5276, a 
non-compensable (zero percent) rating is for application when 
there is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

In this case, the veteran's recent clinical records show that 
he has been seen in the penal facility on occasion for foot 
complaints, to include needing something other than arch 
supports, which were not helping his foot pain in June and 
July 2005.  He was given canvas shoes because of his deformed 
toe, and later, was given shower-shoes after an acute 
incident when he exacerbated his problems by kicking someone.  
X-rays in June 2005 showed no acute osseous problems, except 
a slight deformity of the distal phalanx with marginal 
osteohytes at the level of the joint, more marked along the 
lateral and plantar aspects of the PIP joint without other 
abnormalities.

A VA examination was undertaken in September 2007, apparently 
within the prison facility, the entire report of which is of 
record.  His in-service history of problems with his 
congenital pes planus were noted.  He said he had had 
intermittent problems since then, with remissions.  He was 
not having current treatment, although he was using Spenco 
insoles in both shoes.  He had had no hospitalization for his 
feet.  Pain in both feet was directly below the medial 
malleolus, occurred when standing, and he said he had some 
swelling.  He said he had a lack of endurance on standing or 
walking, but no heat, stiffness, redness, weakness or 
fatigability.  He had had no flare-ups.  He was able to walk 
1-3 miles, and could stand for an hour but less than 3 hours.  

The examiner noted he did not use an assistive device; he had 
no objective evidence of painful motion, swelling, 
instability, weakness or abnormal weight bearing, skin 
changes, hallux valgus or other deformity including of the 
Achilles tendon.  He said he had tenderness to pressure over 
the proximate 1st MT and slight callus.  Achilles alignment 
was generally appropriate; there was no pronation, and he had 
less than 5 degrees valgus which was correctable by 
manipulation.  Weight bearing line was medial to the great 
toe.  The examiner found no other symptoms.  X-rays showed 
mild pes planus and the old fracture of the toe.  The 
diagnosis was 1st degree pes planus which had no impact on 
his employability, notwithstanding he was not working because 
he was incarcerated.

The Board recognizes that he complains of foot pain on 
occasion, and wears insoles in his shoes.  However, VA 
examination has shown no skin or similar breakdown, minimal 
if any related callous formation, and no tenderness to 
palpation of the joints of either foot.  As noted, a 10 
percent rating requires moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  To the contrary, as noted, the examiner 
specified that any such finding was mild in nature, and that 
in general, including on X-rays, the findings were not more 
than mild.  There simply is no evidence of moderate 
disability or tenderness to palpation of the joints of either 
foot.

In sum, the Board finds the preponderance of the evidence 
indicates that the veteran's disability picture more nearly 
approximates the criteria required for the currently assigned 
noncompensable rating, and that an increased rating is 
therefore not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's service- 
connected bilateral pes planus.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  The symptoms have been stable, and 
the minimal clinical findings have not changed to any 
significant degree so staging of the rating is not required.

In addition, the Board finds that there is no showing that 
the veteran's service-connected bilateral pes planus has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  He is not working, but that is 
because he is incarcerated.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial increased (compensable) evaluation for service-
connected bilateral pes planus is denied.


REMAND

The veteran's service treatment records show no specific 
signs of mental health issues.  He was seen, however, for 
knee complaints which were also noted at separation.  Current 
treatment reports refer to both knee and psychiatric 
problems.

The available portion of his 201 (personnel) file shows only 
that he had a single period of AWOL (absence without leave), 
which may well be a minor portion of what took place.  He has 
since submitted copies of seemingly contemporaneous reports 
relating to a variety of infractions, etc., but no official 
collateral materials are in the file.  The basis for his 
Under Honorable Conditions (UHC) discharge is not further 
delineated in the available records.

The Board notes that the veteran has been incarcerated, on 
and off, since within a year or so of his release from active 
duty.  Some of these records are in the file.  It is unclear 
whether he has designated all of those penal facilities in 
which he has been located, although he has reported that some 
of his records from earlier facilities had apparently been 
forwarded to later locations.

The veteran has recently undergone a thorough pes planus 
examination, as discussed above, with the apparent complete 
cooperation of the penal facility.  However, he has not had a 
VA psychiatric evaluation, nor has a nexus opinion been 
placed in the file with regard to service as being the cause 
of his any psychiatric problems including PTSD, although he 
says he has been told that by recent in-prison examiners.  He 
had delineated what he himself thinks caused him to have 
psychiatric problems in service and how he responded, 
including acting out, engaging in bad behaviors, etc., and 
these statements are in the file.  Penal facility notations 
include various psychiatric findings including of depression, 
anxiety, and psychosis, as well as personality disorders.  

Additional examinations would now be possibly helpful with 
regard to his remaining claims dealing with knee disabilities 
and mental health problems.  It is noteworthy that there is 
always a concern for adapting the regulations to the 
exigencies of a given veteran, but balancing that with the 
needs of the community and other pertinent factors.

The Court of Appeals for Veterans Claims has held that VA 
must tailor its assistance to the peculiar circumstances of 
obtaining examination of an incarcerated claimant.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Bolton decision indicated 
that alternative means to obtain examination of an 
incarcerated claimant include:  (1) attempting to arrange 
transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their personnel conduct an examination according to VA 
examination worksheets; or (3) sending a VA examiner to the 
correctional facility to conduct the examination. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a)  An attempt should be made to 
obtain all clinical records of care for 
his knees and mental health problems since 
service, including from numerous penal 
facilities commencing with incarceration 
in 1981-1982 and on subsequent dates and 
at institutions variously identified  (and 
for which releases appear to have been 
rendered by him) throughout the file by 
the veteran.  
    
    (b)  Current clinical records for penal 
facilities wherein he has purportedly been 
diagnosed as having PTSD should also be 
added.
    
    (c)  All collateral documentation 
(e.g., from employers, etc.), VA, if any, 
and private treatment records for knee or 
psychiatric problems since service should 
be obtained, if possible, after further 
delineations as required by the veteran as 
to dates, names, etc., with VA assistance 
where feasible.

    (d)  All current VA and penal facility 
treatment records should be obtained and 
added to the file.

2.  The service department, through all 
appropriate channels, should be asked to 
provide all service treatment records 
particularly for knee and mental health 
problems; and the complete personnel 
and/or 201 file, including but not limited 
to disciplinary infractions, punishments, 
and deprivations, and Courts Martial and 
related matters.  If there are original 
copies or further documentation within 
official records of the incidents for 
which the veteran has submitted certain 
documentation (marked in the file with 
white tabs), these should be included as 
well.  

3.  Mindful of the parameters of Bolton, 
discussed above, the veteran should be 
given a orthopedic examination to 
determine the nature of his current knee 
problem and the probable etiology thereof.  
Specifically, the examiner should review 
the file, to include in-service knee 
complaints and findings, as well as post-
service findings of ongoing knee problems, 
and opine as to the following:

    (a)  What are his current diagnoses and the 
nature of his knee disabilities based upon the 
previous medical records on file and the 
veteran's history before, during, and after his 
service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such knee conditions 
causally or etiologically related to his 
military service?

    (e)  The examiner should opine as to whether 
it is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that such 
currently diagnosed knee disorder arose in or 
as a result of service (or pre-existed service 
and was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline level 
of disability by a service-connected disability 
or treatment therefor, or whether such a 
causation or aggravation relationship is 
unlikely (i.e., less than a 50-50 probability).  
A complete rationale for all opinions expressed 
should be provided.

    (f)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (g)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

4.  In addition, and mindful of the 
parameters of Bolton, discussed above, the 
veteran should also be given a psychiatric 
examination to include a review of the 
aggregate file including anything obtained 
pursuant to this Remand, a copy of which 
should also be provided to the examiner.  

    The examiner should provide supported 
opinions with regard to 
    
    (a)  what is the correct diagnosis of 
any and all psychiatric disabilities, in 
and since service; 
    
    (b)  what is the relationship between, 
and impact on, current problems and 
anything in or of service origin.

    (c)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or whether such onset 
or causation is unlikely (i.e., less than a 50-
50 probability).  

    (d) The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (e) Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  
    
4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for a bilateral 
knee disability and for an acquired psychiatric 
disorder to include but not limited to PTSD on 
all potential bases.  If the decision remains 
adverse, provide him and his representative 
with an appropriate SSOC.  Then return the case 
to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


